1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                            NORTHERN DISTRICT OF CALIFORNIA
8
9
10 DEBRA VOLLE,,                                          Case No. 18-cv-01094 NC
11                      Plaintiff,                        ORDER OF CONDITIONAL
                                                          DISMISSAL
12           v.
                                                          Re: Dkt. 25
13 ADVANCER LIMITED PARTNERSHIP,
     L.P. and others,
14
                   Defendants.
15
16
           The Court having been notified of the settlement of this action, and it appearing that
17
     no issue remains for the Court’s determination,
18
           IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
19
     DISMISSED with prejudice. In the event that the settlement is not reached, any party may
20
     move to reopen the case, provided that such motion is filed within sixty days. All pending
21
     deadlines and hearings are VACATED.
22
           IT IS SO ORDERED.
23
           Dated: December 28, 2018                    _________________________
24                                                     Nathanael M. Cousins
                                                       United States Magistrate Judge
25
26
27
28
     Case No. 18-cv-01094 NC
     ORDER OF CONDITIONAL
     DISMISSAL
